                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
               v.                      )      No. 1:18-cr-00098-JAW
                                       )
LUIS HERNANDEZ                         )


                ORDER ON DEFENDANT’S MOTION TO DISMISS

         A defendant raises a double jeopardy claim based on the Government’s prior

conviction of the defendant for distribution of cocaine base and heroin and its

subsequent indictment for his participation in a drug trafficking conspiracy, based in

part on the conduct underlying the previous prosecution. Because the defendant fails

to establish a prima facie double jeopardy claim on the current record, the Court

denies the motion to dismiss without prejudice.

I.       BACKGROUND

         A.    The 2016 Indictment and Conviction for Distribution

         On October 8, 2015, Mr. Hernandez was arrested by the Maine State Police

and charged with trafficking scheduled drugs. Def.’s Mot. to Dismiss at 1 (ECF No.

188) (Def.’s Mot.). The state charge was later dropped, and on February 2, 2017, a

federal grand jury indicted Mr. Hernandez on the charge of Distribution of Cocaine

Base and Heroin in violation of 21 U.S.C. § 841(a)(1). Id., Ex. 1, Indictment (ECF

No. 188-1) (Distribution Indictment). Mr. Hernandez pleaded guilty and the Court

sentenced him to one year in prison and three years of supervised release. Def.’s Mot.

at 1; USA v. Hernandez, Docket No. 17-cr-00026-JAW-1 (Prior Case). The indictment

reads:
                                     COUNT ONE
                       (Distribution of Cocaine Base and Heroin)

      on or about November 30, 2016, in the District of Maine, defendant

                                 LUIS HERNANDEZ

      knowingly and intentionally distributed a mixture or substance
      containing cocaine base (crack), a Schedule II controlled substance, and
      a mixture or substance containing heroin, a Schedule I controlled
      substance, all in violation of Title 21, United States Code, Section
      841(a)(1).

            It is further alleged that the penalty provisions of Title 21, United
      States Code, Section 841(b)(1)(C) apply to the conduct described herein.

Distribution Indictment at 1.

      B.      The 2018 Conspiracy Indictment

      On July 18, 2018, a federal grand jury indicted Luis Hernandez along with

several other defendants for engaging in a drug trafficking conspiracy in violation of

federal criminal law.      Indictment, Docket 1:18-cr-00098-JAW-3 (ECF No. 2)

(Conspiracy Indictment). The indictment reads:

                                     COUNT ONE
           (Conspiracy to Distribute and to Possess With Intent to Distribute
                                 Controlled Substances)

      From on or about January 1, 2015 through on or about September 1,
      2017, the exact dates being unknown to the Grand Jury, in the District
      of Maine and elsewhere, the defendants

                          LUIS PADILLA, a/k/a “Twin,”
                         DAMIAN PERRY, a/k/a “Primo,”
                        LUIS HERNANDEZ, a/k/a “Flacco,”
                         JASON MANNIX, a/k/a “Boston,”
                      SAMMANTHA JOHNSON, a/k/a “Sam,”
                       MALCOLM GREENLAW, a/k/a “Mac,”
                                    And
                               ERICA OLIVEIRA


                                           2
       and others known and unknown, knowingly and intentionally conspired
       together and with one another, to distribute and possess with the intent
       to distribute, controlled substances including a mixture or substance
       containing a detectable amount of heroin, a Schedule I controlled
       substance, a mixture or substance containing a detectable amount of
       fentanyl, a Schedule II controlled substance, and a mixture or substance
       containing a detectable amount of cocaine base, a Schedule II controlled
       substance, contrary to the provisions of Title 21, United States Code,
       Section 841(a)(1), all in violation of Title 21, United States Code, Section
       846.
                 QUANTITY OF HEROIN AND COCAINE BASE
                        INVOLVED IN THE CONSPIRACY

       With respect to the defendants LUIS PADILLA, a/k/a “Twin,”
       DAMIAN PERRY, a/k/a “Primo,” their conduct as members of the
       conspiracy charged in Count One, which includes the reasonably
       foreseeable conduct of other members of the narcotics conspiracy
       charged in Count One, involved one kilogram or more of a mixture or
       substance containing a detectable amount of heroin, a Schedule I
       controlled substance, in violation of 21, United States Code, Section
       841(b)(I)(A)(i) and 280 grams or more of a mixture or substance
       containing a detectable amount of cocaine base, a Schedule II controlled
       substance, in violation of Title 21, United States Code, Section
       841(b)(1)(A)(iii).

       With respect to the defendants, LUIS HERNANDEZ, a/k/a “Flacco,”
       JASON MANNIX, a/k/a “Boston,” SAMMANTHA JOHNSON, a/k/a
       “Sam,” MALCOLM GREENLAW, a/k/a “Mac,” and ERICA
       OLIVEIRA their conduct as members of the conspiracy charged in
       Count One, which includes the reasonably foreseeable conduct of other
       members of the narcotics conspiracy charged in Count One, involved a
       quantity of a mixture or substance containing a detectable amount of
       heroin, a Schedule I controlled substance and a quantity of a mixture or
       substance containing a detectable amount of cocaine base, a Schedule II
       controlled substance, in violation of Title 21, United States Code,
       Section 841(b)(1)(C), all in violation of Title 21, United States Code,
       Section 846.

Id. at 1-2. 1



1      The District of Maine indictment contained a count two, but it involved one of the other
defendants. Conspiracy Indictment at 3.

                                              3
II.     THE POSITIONS OF THE PARTIES
        A.       The Defendant’s Motion

        Mr. Hernandez states that Blockburger v. United States, 284 U.S. 299, 304

(1932), established the traditional test for double jeopardy when two conspiracies are

not involved. Def.’s Mot. at 2. Under Blockburger, “where the same act or transaction

constitutes a violation of two distinct statutory provisions, the test to be applied to

determine whether there are two offenses or only one, is whether each provision

requires proof of a fact which the other does not.” Id. (quoting Blockburger, 284 U.S.

at 304). Mr. Hernandez contends that “the criminal conduct underlying the present

conspiracy count is that of distribution of heroin and cocaine base, the same charge

which Hernandez pleaded guilty to on February 2, 2016, and for which he served 1

year of incarceration and 36 months on supervised release.” 2 Id. at 3. Furthermore,

Mr. Hernandez says the First Circuit has expressed concern about instances where

the government may comply literally with Blockburger “while actually carving up a

single conspiracy to commit several crimes into separate prosecutions.” Id. (citing

United States v. Laguna-Estela, 394 F.3d 54, 57 (1st Cir. 2005)).

        Mr. Hernandez compares his past conviction with the current indictment

under the five-factor test used “to determine whether two charged conspiracies are

the same offense for the purposes of double jeopardy.” Id. at 4 (quoting Laguna-

Estela, 394 F.3d at 57 (quoting United States v. Gomez-Pabon, 911 F.2d 847, 860-61

(1st Cir. 1990)). He argues the time periods of the alleged crimes, the individuals


2
         The record reflects Mr. Hernandez pled guilty in the prior case on April 25, 2017. Prior Case, Min. Entry
for Proceedings Held Before Judge Woodcock: Change of Plea Hearing (ECF No. 37).

                                                         4
involved, and the locations of the charged conduct overlap. Id. at 4-6. He contends

that because Mr. Hernandez’s alleged role in the conspiracy was that of a distributor,

the Government would have to use the same evidence that supported the earlier

conviction to prove that Mr. Hernandez participated in the conspiracy. Id. at 6.

      With regard to the final element—whether the same statutory provision was

involved in both matters—Mr. Hernandez concedes that he was charged under

separate statutory provisions in each of the two matters, which require proof of

different elements, but he contends that “under the circumstances it would be a gross

injustice and violate the concept of fundamental fairness to allow the present

prosecution to continue as to Luis Hernandez when he has already been punished for

his alleged role in the instant conspiracy.” Id. at 7.

      B.     The Government’s Opposition

      The Government objects to the Defendant’s motion to dismiss, stating that

“[t]he defendant’s argument . . . is contrary to well-settled law that conspiracy to

commit a crime is not the same offense as the substantive crime for double jeopardy

purposes.” Gov’t’s Resp. in Opp’n (ECF No. 202) (Gov’t’s Opp’n). Citing United States

v. Fornia-Castillo, 408 F.3d 52 (1st Cir. 2005), the Government argues the

Blockburger test is fully satisfied with regard to sequential prosecutions for a

substantive drug offense and a conspiracy, “because the agreement to do the act is

distinct from the completed act itself.” Gov’t’s Opp’n at 3 (quoting Fornia-Castillo,

408 F.3d at 69) (quoting United States v. Felix, 503 U.S. 378, 390–91 (1992) (internal

quotation marks omitted)). The Government cites additional caselaw in support of



                                           5
this proposition. Id. (citing Ottomano v. United States, 468 F. 2d 269, 271 (1st Cir.

1973); Iannelli v. United States, 420 U.S. 770, 777 (1975)).

      The Government claims Mr. Hernandez used the incorrect double jeopardy

standard in his analysis, because the test set forth in Laguna-Estela “is appropriately

considered when the court is evaluating whether successive conspiracy prosecutions

are involved, and he acknowledges that he was prosecuted for a substantive offense

prior to the instant conspiracy prosecution.” Gov’t’s Opp’n at 3-4 (citing Laguna-

Estela, 394 F.3d at 54).

      Finally, the Government rejects Mr. Hernandez’s contention that the second

prosecution is a due process violation and is fundamentally unfair “because he has

already been punished for his alleged role in the conspiracy.” Id. at 4 (citing Def.’s

Mot. at 8). The Government alleges that it gave Mr. Hernandez the opportunity to

have the conduct that is the basis of the current conspiracy charge considered as part

of his sentence in the prior case, but Mr. Hernandez declined the offer. Id. at 4-5.

The Government notes that Mr. Hernandez referenced an earlier version of the

Presentence Investigation Report (PSR), which described the conduct that is the

subject of the current conspiracy charge, in support of his argument, but the final

PSR was amended to remove such reference. Id. at 5. According to the Government,

“the final PSR in [Mr. Hernandez’s] 2017 case removed reference to the 2015 drug

seizure and calculated his drug quantity solely upon the events of November 30,

2016.” Id. at 5. Because the Government made Mr. Hernandez aware of its intention

to prosecute him further at the time of the prior conviction, it argues that Mr.



                                          6
Hernandez “cannot now plausibly claim that he was treated in an unfair or indecent

manner by the Government.” Id.

III.   LEGAL STANDARD

       A.    Motions to Dismiss an Indictment: General Rules

       “[D]ismissing an indictment is an extraordinary step.” United States v. Li, 206

F.3d 56, 62 (1st Cir. 2000) (quoting United States v. Stokes, 124 F.3d 39, 44 (1st Cir.

1997)).     Because dismissing an indictment “‘directly encroaches upon the

fundamental role of the grand jury,’” the Court is mindful that it “should exercise its

authority to dismiss cautiously.” United States v. Thomas, 519 F. Supp. 2d 141, 143-

44 (D. Me. 2007) (quoting Whitehouse v. U.S. Dist. Court, 53 F.3d 1349, 1360 (1st Cir.

1995)). For this reason, unlike a complaint initiating a civil action, “an indictment is

not generally subject to dispositive motion practice.” United States v. Ayotte, 841 F.

Supp. 2d 398, 403 (D. Me. 2012) (quoting United States v. Poulin, 645 F. Supp. 2d 17,

22 (D. Me. 2009)). Dismissal of an indictment by a federal court “is appropriately

reserved, therefore, for extremely limited circumstances.” Whitehouse, 53 F.3d at

1360 (1st Cir. 1995) (citing Bank of N.S. v. United States, 487 U.S. 250, 263 (1988)).

       B.    The Law of Double Jeopardy

       Under the Fifth Amendment, no person shall be “subject for the same offense

to be twice put in jeopardy of life or limb.” U.S. CONST., AM. V. The double jeopardy

clause “protects against multiple punishments for the same offense.” United States

v. Chiaradio, 684 F.3d 265, 272 (1st Cir. 2012) (quoting United States v. Pires, 642

F.3d 1, 15 (1st Cir. 2011)). The seminal double jeopardy case from the United States



                                           7
Supreme Court is Blockburger v. United States, 284 U.S. 299 (1932). In Blockburger,

the Supreme Court described the proper analysis: “the test to be applied to determine

whether there are two offenses or only one, is whether each provision requires proof

of a fact which the other does not.” Id. at 304; United States v. Stefanidakis, 678 F.3d

96, (1st Cir. 2012) (“Blockburger. . . prohibits charging the same conduct under two

separate statutes unless each statute requires proof of a fact that that other does

not”).

         “A defendant claiming double jeopardy has the burden of presenting evidence

to establish a prima facie nonfrivolous double jeopardy claim. Once such a claim is

established, the burden shifts to the government to prove by a preponderance of the

evidence that the indictments charge separate offenses.” Laguna-Estela, 394 F.3d at

56 (quoting United States v. Booth, 673 F.2d 27, 30-30 (1st Cir. 1992)).

IV.      ANALYSIS

         A.    The Presentence Investigation Report

         As a threshold issue, the parties dispute whether Mr. Hernandez was already

punished for his alleged role in the present conspiracy when he was sentenced in the

prior case. Gov’t’s Opp’n at 5; Def.’s Mot. at 7. Mr. Hernandez contends that “[t]he

defendant here has already been punished for both the 2015 search warrant

execution at the Colonial Motor Lodge in Ellsworth, Maine, and the November 29,

2016 controlled sell to an informant,” Def.’s Mot. at 8, because “the offense conduct

according [to] the Presentence Investigation Report in that prior case also included

an October 8, 2015 search warrant execution at the Colonial Motor Lodge in



                                           8
Ellsworth, Maine, where the defendant was arrested for possession of Oxycodone.”

Id. at 4 (citing Sealed Additional Attach. re Mot. to Dismiss, Presentence Investigation

Report, at ¶ 5 (ECF No. 194) (6/13/17 PSR)).                  He further states that “[t]he

Presentence Investigation Report for the prior conviction noted that ‘there is a

common scheme or plan between the incidents.’” Id. at 7.

       The Government disagrees, arguing that defense counsel mistakenly cited an

earlier version of the PSR. According to the Government, it “offered the defendant

the opportunity to have that conduct considered as part of the 2017 sentencing

proceeding,” but Mr. Hernandez refused, which is why the PSR was amended on June

30, 2017 to remove reference to conduct alleged prior to November 30, 2016. Gov’t’s

Opp’n at 5. 3

       The record in large part supports the Government’s contention, although a

second revised PSR, dated July 19, 2017, informed Mr. Hernandez’s sentencing in the

prior case. (See Prior Case, Second Revised PSR, dated 7/19/17 (7/19/17 PSR)).

Under the title “Offense Conduct”, the Second Revised PSR references only conduct

that took place on November 29 and November 30, 2016. It does include a description

of the execution of a search warrant at the Colonial Motor Lodge in Ellsworth Maine

on October 8, 2015 in the “Other Arrests” section of the Second Revised PSR, but this

information is not factored into Mr. Hernandez’s Criminal History Computation. Id.

at ¶¶ 23, 25A.



3      Although Mr. Hernandez includes a copy of the June 13, 2017 PSR as an exhibit to his Motion
to Dismiss, neither party provided a copy of the June 30, 2017 Revised PSR referenced by the
Government.

                                                9
       The Court agrees with the Government that the evidence cited by Mr.

Hernandez, as well as the PSR relied upon by the Court in the prior case, do not

support Mr. Hernandez’s contention that he was previously punished for his alleged

conduct underlying in the present prosecution. 4

       B.      The Indictments and Double Jeopardy

       Mr. Hernandez contends that the present indictment for conspiracy to

distribute and to possess with intent to distribute controlled substances pursuant to

21 U.S.C. § 846 violates the double jeopardy provisions of the Fifth Amendment due

to his prior conviction for distribution of cocaine base and heroin under 21 U.S.C.§

841(a)(1). Def.’s Mot. at 1-2. He concedes that the two prosecutions are based on two

separate statutory provisions but argues that the Government “has clearly carved up

‘a single conspiracy to commit several crimes into separate prosecutions.’” Id. at 3

(quoting Laguna-Estela, 394 F.3d at 57). He further avers that the five-factor double

jeopardy test used when two charges of conspiracy are brought successively weighs

in favor of a constitutional violation. Id. at 4-8.


4       Even if Mr. Hernandez was previously punished for his alleged role in the drug conspiracy,
this fact is unlikely to influence his double jeopardy claim. In Witte v. United States, the Supreme
Court considered an instance in which the defendant’s total drug quantity calculation included “all of
the transactions contemplated by the conspirators”, although the defendant was not charged with
conspiracy until later. 515 U.S. 389, 393 (1995). The defendant was subsequently charged with
conspiring and attempting to import cocaine, and he moved to dismiss, contending that “he had already
been punished for the cocaine offenses because the cocaine involved in the 1990 transactions had been
considered as “relevant conduct at sentencing for the 1991 marijuana offense.” Id. at 395. The
Supreme Court held that “consideration of uncharged conduct in arriving at a sentence within the
statutorily authorized punishment range” does not constitute punishment for Double Jeopardy
purposes, even when the consideration of such conduct resulted in a higher sentence range under the
Guidelines. Id. at 397, 399. The Witte Court explained that in the history of sentencing in America,
“we specifically have rejected the claim that double jeopardy principles bar a later prosecution or
punishment for criminal activity where that activity has been considered at sentencing for a separate
crime.” Id. at 398 (citing Williams v. Oklahoma, 358 U.S. 576 (1959)).


                                                 10
      “In determining whether two charged conspiracies that allege violations of the

same substantive statute are actually the same offense for double jeopardy purposes,”

courts generally employ a more nuanced five-factor test in place of Blockburger to

compare the two prosecutions. United States v. Gomez-Pabon, 911 F.2d 847, 860 (1st

Cir. 1990) (citing United States v. Garcia-Rosa, 876 F.2d 209, 228 (1st Cir. 1989), cert.

denied, 493 U.S. 1030 (1990); United States v. Booth, 673 F.2d 27, 29 (1st Cir.), cert.

denied, 456 U.S. 978 (1982)). This modification is to account for the “ease with which

prosecutors can draft indictments that allege what may appear to be separate

conspiracies but may actually be parts of an overall conspiracy.” Id. (quoting United

States v. Abbamonte, 759 F.2d 1065, 1068 (2d Cir. 1985)). However, this test is not

applied when one of the prosecutions is for conspiracy, and the other for a substantive

offense. See Fornia-Castillo, 408 F.3d at 69 (analyzing a drug conspiracy and

subsequent substantive drug offense under the Blockburger test); see also United

States v. Finazzo, 520 F. Supp. 1085, 1091 (E.D. Mich. 1981), aff’d, 704 F.2d 300 (6th

Cir. 1983). Instead, the standard Blockburger analysis governs. Fornia-Castillo, 408

F.3d at 69.

      Consistent with Blockburger, “[i]t is settled law in this country that the

commission of a substantive offense and a conspiracy to commit it are separate and

distinct crimes, and a plea of double jeopardy is no defense to a conviction for both.”

Pereira v. United States, 347 U.S. 1, 11, 74 (1954) (citing Pinkerton v. United States,

328 U.S. 640, 643-44 (1946)). Similarly, the First Circuit described a defendant’s

argument that he could not be prosecuted “for substantive drug offenses that were



                                           11
the objects of a drug conspiracy for which [he] had already been prosecuted . . . [as]

futile.” Fornia-Castillo, 408 F.3d at 69. It is only when “the substantive offense and

the conspiracy are identical does a conviction for both constitute double jeopardy.”

Id. (citing Gavieres v. United States, 220 U.S. 338 (1911)). “To determine whether

two offenses constitute the same offense, we examine whether each crime requires

proof of an additional fact that the other does not.” Com. v. D'Amour, 428 Mass. 725,

747-48, 704 N.E.2d 1166, 1182 (1999) (citing Blockburger, 284 U.S. at 299).

       In Fornia-Castillo, the First Circuit considered whether subsequent

prosecutions under § 841(a)(1) and § 846, the exact statutory provisions at issue in

the present case, satisfy the Blockburger test. 408 F.3d at 55. The First Circuit

stated:

       “In order to establish a violation of 21 U.S.C. § 846, the Government
       need not prove the commission of any overt acts in furtherance of the
       conspiracy.” United States v. Shabani, 513 U.S. 10, 15 (1994).
       Conversely, no agreement need be proven to secure a conviction for a
       substantive drug offense under 21 U.S.C. § 841(a)(1). Indeed, it has long
       been established that “conspiracy to commit a crime is not the same
       offense     as    the   substantive    crime      for    double    jeopardy
       purposes,” Lanoue, 137 F.3d at 662, because “the agreement to do the
       act is distinct from the [completed] act itself,” Felix, 503 U.S. at 390–91
       (internal quotation marks omitted) (adhering to line of cases holding
       that separate prosecutions for conspiracy and for underlying
       substantive offenses do not violate the Double Jeopardy Clause).

Id. at 69.

       Mr. Hernandez has failed to show why Fornia-Castillo’s holding does not apply.

The Court sees no basis on which to distinguish the cases. Mr. Hernandez instead

contends that the Court should look beyond the Blockburger test because the

Government has done what the First Circuit warned about with successive


                                           12
conspiracy cases: carved up a single conspiracy into separate prosecutions, thereby

complying with Blockburger in a literal sense but violating the constitutional

protection against double jeopardy. See Laguna-Estela, 394 F.3d at 57 (internal

citations omitted).

      This argument is misapplied. The First Circuit voiced this concern with regard

to successive conspiracy prosecutions, not to a prosecution for a substantive offense

followed by a prosecution for a related conspiracy. Id.; see also Fornia-Castillo, 408

F.3d at 55. “In addition, mere overlap in proof between two prosecutions does not

establish a double jeopardy violation.” Felix, 503 U.S. at 379 (citing Dowling v. United

States, 493 U.S. 342 (1992)).

      C.     Due Process Claim

      Mr. Hernandez also claims that the current prosecution constitutes a

deprivation of due process, because he “has already been punished for his alleged role

in the conspiracy.” He alleges:

      [W]here a defendant challenges the fundamental fairness of a
      proceeding or prosecution[,] the court must determine whether the
      action complained of ‘violates those fundamental conceptions of justice
      which lie at the base of our civil and political institutions,’ Mooney v.
      Holohan, 294 U.S. 103, 112 (1935), and which define ‘the community’s
      sense of fair play and decency.’ Rochin v. California, 342 U.S. 165, 173
      (1952).

Def.’s Mot. at 7.     As explained above, the final PSR makes no reference to

conspiratorial conduct, and the Defendant has submitted no evidence that suggests

that the Court considered Mr. Hernandez’s alleged role in the conspiracy in

calculating his sentence in the previous prosecution. However, even if Mr. Hernandez



                                          13
had already been punished for his alleged role in the conspiracy, his Due Process

Claim would fail.

       The Supreme Court addressed a similar claim in Sattazahn v. Pennsylvania,

537 U.S. 101 (2003), in which a defendant “contend[ed] that, regardless of whether

the imposition of the death sentence violated the Double Jeopardy Clause, it unfairly

deprived him of his ‘life’ and ‘liberty’ interests.” Id. at 115. The Supreme Court

concluded that “[a]t bottom, petitioner’s due process claim is nothing more than his

double-jeopardy claim in different clothing.” Id. at 115-16. The Sattazahn Court

explained:

      The Bill of Rights speaks in explicit terms to many aspects of criminal
      procedure, and the expansion of those constitutional guarantees under
      the open-ended rubric of the Due Process Clause invites undue
      interference with both considered legislative judgments and the careful
      balance that the Constitution strikes between liberty and order.

Id. (quoting Medina v. California, 505 U.S. 437, 443 (1992)); see also United States v.

Neto, 659 F.3d 194, 201 (1st Cir. 2011) (rejecting a defendant’s contention that the

Due Process Clause of the Fifth Amendment supplements the protections provided

by the Double Jeopardy Clause). Here, Mr. Hernandez claims a Due Process violation

using exactly the same reasoning as his double jeopardy claim. The Court views Mr.

Hernandez’s due process claim as more like his double jeopardy claim than the Due

Process claim alleged by the defendant in Sattazahn, and as a result, the Court views

his Due Process claim as even more problematic.

      Furthermore, the First Circuit has held that in light of the Supreme Court’s

decision in United States v. Dixon, 509 U.S. 688, 712 (1993), “the performance of a



                                          14
Blockburger analysis completes the judicial task in a successive prosecution case.”

United States v. Morris, 99 F.3d 476, 480 (1st Cir. 1996) (citing Dixon, 509 U.S. at

712). Put simply, the Court cannot consider Mr. Hernandez’s double jeopardy claim

under the Due Process Clause of the Fifth Amendment. To do so would be to “hold

that the Due Process Clause provides greater double-jeopardy protection than does

the Double Jeopardy Clause.” Id.

V.    CONCLUSION

      The Court DISMISSES without prejudice Luis Hernandez’s Motion to Dismiss

Double Jeopardy (ECF No. 188).

      SO ORDERED.



                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE


Dated this 25th day of March, 2019




                                        15
